Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-20 are presented for examination.
3.          This office action is in response to the claims filed 07/26/2019. 
4.	Claims 1, 13 and 20 are independent claims.
5.	The office action is made Non-Final.

Information Disclosure Statement
6.        The information disclosure statement (IDSs) submitted on 12/18/2021 was considered by the examiner.

Examiner Note
7.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Claim Rejections - 35 USC § 112

8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

9.	Claims  1-20 are rejected under 35 U.S.C. 112(b) , as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

10.	Regarding claims 1, 13 and 20, the claims recite the limitation “the base version of an index of the graph database”, there is insufficient antecedent basis for this limitation in the claim. Appropriate corrections are required.
11.	Dependent claims are rejected under 35 U.S.C. 112(b) due to their dependence on independent claims 1, 13 and 20, carrying the same deficiencies. 

12.	Claim 10, is rejected under 35 U.S.C. 112(b) , as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

13.	Regarding claim 10, the claims recite the limitation “mapping the values of the first and second linkages in the second hash map of the branched version to in the first one-linkage structure of the branched version”, need to remove “in”. Appropriate corrections are required.

Allowable Subject Matter
14.	Claims 2, 7, 9, 11, 12, 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
15.	The following is a statement of reasons for the indication of allowable subject matter: 
Rodriguez and Shankar teach the invention as claimed in claim 1 above, but fail to teach what claims 2, 7, 9, 11, 12, 14 and 17 and what depend on them have.

Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

18.        Claims 1, 12, 13, 19 and 20 are rejected under 35 U.S.C.103 as being unpatentable over Rodriguez et al (US 20180144061 A1) in view of Shankar et al (US 20170212945 A1).

19.         Regarding claim 1, Rodriguez teaches method, comprising:  
2executing one or more processes for storing a graph in a base version 3of a graph database (Fig 2, graph database 200, see also Fig 6), wherein the graph comprises a set of edges defined by a 4first linkage, a second linkage, and a third linkage (Fig 2, [0033], “Each edge in graph 210 may be specified in a (subject (a first linkage), predicate (a second linkage), object (a third linkage)) triple.”, [0061]);  
5maintaining, by the one or more processes, the base version of an index 6of the graph database, wherein the index comprises: 
 7an edge store (Fig 3, edge store 304) comprising 
a first one-linkage structure storing 8values of the third linkage ([0061], Fig 3, one-linkage structure 310 storing 8values of the third linkage (object)), 
a second one-linkage structure storing 9values of the second linkage ([0061], Fig 3, second one-linkage structure 312 storing 8values of the third linkage (predicate)), 
and a two-linkage structure storing values 10of the second and third linkages ([0061], Fig 3, two-linkage structure 314 storing 8values of the second and third linkages (predicate, object));  

11a first hash map storing mappings from values of the first 12linkage to the two-linkage structure and the second one-linkage 13structure ([0057]-[0058], Fig 3, hash map 302, Fig 4 shows a hash map 402 storing mapping from values of the first linkage to the two-linkage structure (404) and the second one-linkage structure (408), [0066], see also [0071], “For example, the record may include values of a predicate, object (the two-linkage structure), and/or other attributes of an edge with a subject (the first linkage) that is used as a key to retrieve entry 450 in hash map 402.”); and  
14a second hash map storing mappings from the values of the first 15and second linkages to the first one-linkage structure ([0063], “edge updates in one-linkage structures 312 may specify values of an object (the first one-linkage structure) for a subject (the first linkage) that is indexed in hash map 302 (mappings from the values of the first linkage (Subject) to the first one-linkage structure (object)) and a predicate (the second linkage) that is specified in linkage values 316 of one-linkage structures 310 (mappings from the values of the second linkage (predicate) to the first one-linkage structure (object)).”, see also [0074], “For example, records 418-420 may include values of an object (the first one-linkage structure) and/or other attribute of edges with a subject (the first linkage) that is used as a key to entry 448 in hash map 402 and a predicate (the second linkage) that is matched to the linkage stored in record 414.”);  
Also Rodriguez  implicitly teaches 16upon branching a version of the graph database from a virtual time in 17the base version of the graph database, creating, by the one or more processes, 18a branched version of the index from offsets corresponding to the virtual time 19in the first and second one-linkage structures and the two-linkage structure in 20the base version of the index  ([0025], “virtual environment of the web browsers”, [0052], “The offsets may additionally be used as representations of virtual time in the graph. More specifically, each offset in the log may represent a different virtual time in the graph, and changes in the log up to the offset may be used to establish a state of the graph at the virtual time.  For example, the sequence of changes from the beginning of the log up to a given offset that is greater than 0 may be applied, in the order in which the changes were written, to construct a representation of the graph at the virtual time represented by the offset (a branched version of the index).”, [0078], see also Fig 8, [0096], Fig 9, [0102]); and  21using the one or more processes to process queries of the graph 22database based on the offsets and references from the branched version of the 23index to the base version of the index (Fig 6 and Fig 8).  
However Shankar explicitly teaches upon branching a version of the graph database from a virtual time in 17the base version of the graph database, creating, by the one or more processes, 18a branched version of the index from offsets corresponding to the virtual time 19in the first and second one-linkage structures and the two-linkage structure in 20the base version of the index; and 21using the one or more processes to process queries of the graph 22database based on the offsets and references from the branched version of the 23index to the base version of the index ([0048]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Shankar’s system into Rodriguez’s and by incorporating Shankar into Rodriguez because both system are related to graph databases would providing branchable graph databases.

20.	Regarding claim 12, Rodriguez and Shankar teach the invention as claimed in claim 1 above and Rodriguez further teaches wherein the first, second, and third 2linkages comprise:  3a subject; 4a predicate; and 5an object (Fig 2, [0033], “Each edge in graph 210 may be specified in a (subject (a first linkage), predicate (a second linkage), object (a third linkage)) triple.”, [0061]).

21.	Regarding claims 13 and 19, those claims recite a system performs the method of claims 1 and 12 respectively and are rejected under the same rationale.

22.	Regarding claims 20, this claims recites a non-transitory computer readable storage medium storing instructions performs the method of claim 1 and is rejected under the same rationale.


CONCLUSION
23.	The prior art made of record and not relied upon is considered pertinent to applicant s disclosure.
Kvalnes et al (US 20190005072 A1)
Fletcher et al (US 20150302300 A1)
Pall et al (US 20150134637 A1)
Wang et al (US 20150127677 A1)
Shao et al (US 20150120775 A1)
Morsi et al (US 20140337373 A1)
Wu et al (US 20140310302 A1)
Huynh et al (US 20140280044 A1)
Talagala et al (20140195564)
Shadvez et al (20160314220)
Duan et al (US 20120047114 A1)
Goldman et al (US 8736612 B1)
Shankar et al (US 9535963 B1)
Carter et al (US 20180349443 A1)
Carter et al (US 20180144060 A1)
Long et al (US 20180089331 A1)
Shankar et al (US 9330138 B1)
Elnikety et al (US 20140172914 A1) 
Macko et al (20160071233) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169